Opinion filed May 30, 2014




                                     In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-14-00026-CV
                                   ___________

        GAYLEN SMITH AND CELESTE SMITH, Appellants
                                       V.
                             MARK EDDINS, Appellee

                On Appeal from the County Court at Law No. 3
                           Tarrant County, Texas
                    Trial Court Cause No. 2012-006080-3


                     MEMORANDUM OPINION
      Appellants, Gaylen Smith and Celeste Smith, have filed in this court a
motion to withdraw their appeal. In the motion, Appellants state that “all matters
associated with the pending Appeal have been resolved by way of a Mediated
Agreement/Settlement.” In accordance with Appellants’ request, we grant the
motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
      The motion to withdraw appeal is granted, and the appeal is dismissed.

                                                  PER CURIAM
May 30, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.